Case 89-22793        Doc 401      Filed 07/25/21 Entered 07/25/21 23:47:54                    Desc Imaged
                                 Certificate of Notice Page 1 of 3




  Dated: July 22, 2021
  The following is ORDERED:


                                                           ________________________________________
                                                                         Jennie D. Latta
                                                              UNITED STATES BANKRUPTCY JUDGE


  ____________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TENNESSEE
 _______________________________________________________________________________________
 In re

 %HQVNLQ0DUN &R,QF                                   Case No. -:+%
                                                            Chapter 
 Debtor(s)

 _______________________________________________________________________________________

              ORDER GRANTING APPLICATION FOR UNCLAIMED FUNDS
 ______________________________________________________________________________________
                                            _

          In this case the instant matter before the court arises out of a motion filed by the movant-claimant,
 $QGUHZ9*URVVR (AMovant@), who asserts entitlement to certain monies previously paid into the court
 registry fund in accordance with the statutory procedures established in 11 U.S.C. ' 347. See also 28
 U.S.C. '' 2041 and 2042 and the September 9, 1996 Memorandum of the Administrative Office of the
 United States Courts regarding AUnclaimed Monies in Bankruptcy Cases.@

         After notice and opportunity for a hearing and based on the case record as a whole, the court grants
 this motion, as it is satisfied that the movant is entitled to receive unclaimed funds in the amount of
 $,..
         IT IS SO ORDERED :

         1. The movant=s motion is hereby granted.

         2. The Bankruptcy Court Clerk shall promptly prepare an appropriate payment voucher and
         transmit a true copy of this Order and Notice and the approved payment voucher to the
         Administrative Office of the United States Courts, who is hereby authorized to make payment to the
         movant in accordance with the foregoing.

         3. The Bankruptcy Court Clerk additionally shall promptly transmit or mail a copy of this Order
         and Notice to the entities listed below.

 cc:     Movant
         Movant=s Attorney, if applicable
         United States Attorney
         United States Trustee
           Case 89-22793               Doc 401          Filed 07/25/21 Entered 07/25/21 23:47:54                                      Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                               Western District of Tennessee
In re:                                                                                                                 Case No. 89-22793-whb
Benskin, Mark & Company, Inc.                                                                                          Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0651-2                                                  User: ao1492bnc                                                             Page 1 of 2
Date Rcvd: Jul 23, 2021                                               Form ID: pdford02                                                          Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 25, 2021:
Recip ID                   Recipient Name and Address
db                       + Benskin, Mark & Company, Inc., 1101 John A. Denie Road (mjn), RETURNED MAIL 5/8/95, Memphis, TN 38134-7630
aty                      + Elizabeth T. Collins, 2900 One Commerce Square, 40 S. Main Street, Memphis, TN 38103-2514
tr                       + George W. Emerson Chapter 13, 200 Jefferson Ave. Suite #1113, Memphis, TN 38103-2360

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 25, 2021                                            Signature:           /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 23, 2021 at the address(es) listed below:
Name                               Email Address
David Blaylock
                                   on behalf of Defendant Donald Hollie fgoodman@glankler.com

David Blaylock
                                   on behalf of Defendant Jerry D. King fgoodman@glankler.com

David M. Sullivan
                                   on behalf of Intervenor-Plaintiff Steven Campos dsullivan@bellsouth.net

David M. Sullivan
                                   on behalf of Intervenor-Plaintiff George Methvin Sr. dsullivan@bellsouth.net

George W. Emerson
                                   on behalf of Trustee George W. Emerson Chapter 13 ecfch7@ch13trustees.com tn42@ecfcbis.com

Joseph A. Livesay, Sr.
         Case 89-22793             Doc 401         Filed 07/25/21 Entered 07/25/21 23:47:54                  Desc Imaged
                                                  Certificate of Notice Page 3 of 3
District/off: 0651-2                                             User: ao1492bnc                                   Page 2 of 2
Date Rcvd: Jul 23, 2021                                          Form ID: pdford02                                Total Noticed: 3
                               on behalf of Creditor Robert V. Dawson jalivesay@att.net

Joseph A. Livesay, Sr.
                               on behalf of Creditor House of Topography Inc. jalivesay@att.net

Michael G. McLaren
                               on behalf of Plaintiff George W. Emerson Chapter 13 mmclaren@blackmclaw.com

Michael G. McLaren
                               on behalf of Trustee George W. Emerson Chapter 13 mmclaren@blackmclaw.com

Unclaimed Funds Recovery Services VII Inc
                               help@claimtransfers.com


TOTAL: 10
